DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-11 are pending in the application.
Applicant’s amendment to the claims, filed on February 22, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on February 22, 2021, is acknowledged.
Applicant’s remarks filed on February 22, 2021 in response to the non-final rejection mailed on November 20, 2020 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 6, 2020.
Claims 1-9 are being examined on the merits.


Specification/Informalities
. 

Claim Objections
The objections to claims 1-4 for various informalities are withdrawn in view of the applicant’s instant amendments to the claims. 

Claim Rejections - 35 USC § 112(b)
The rejection of claim 2 under 35 U.S.C. 112(b) as being confusing in the recitation of “wherein the glycerin dehydrogenase is NAD-dependent glycerin dehydrogenase having activity of converting NAD into NADPH” is withdrawn in view of the applicant’s instant amendment to claim 2 to replace “NADPH” with “NADH”. 
The rejection of claims 6 and 7 under 35 U.S.C. 112(b) as lacking antecedent basis in the recitation of "the xylose isomerase gene" is withdrawn in view of the applicant’s instant amendment to “the” with “a” in the noted phrase.  

Claim Rejections - 35 USC § 112(a)
The written description rejection of claims 3 and 4 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s instant amendments to claims 3 and 4 to replace “70%” with “90%”. A sequence search reveals bacterial sequences of glycerin dehydrogenase within 90% identity to SEQ ID NO: 4 of this application (see SCORE for sequence search results) that can be aligned by one of skill in the art to identify Appl. Microbiol. Biotechnol. 87:715-727, 2010; cited on Form PTO-892 mailed on November 20, 2020) discloses the NAD+-dependent glycerol dehydrogenase of S. pombe (corresponding to SEQ ID NO: 2 of this application) is homologous to bacterial glycerol dehydrogenases (p. 715, Abstract; p. 716, column 2, middle) and the amino acid sequence of SEQ ID NO: 2 can be included in the above-noted sequence alignment. As such, the sequence of SEQ ID NO: 2 is considered to adequately describe the recited genus of proteins of claim 3, part (b) and SEQ ID NO: 4 is considered to adequately describe the genus of proteins of claim 4, part (b). 

Claim Rejections - 35 USC § 102
The rejection of Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingram et al. (U.S. Patent No. 6,333,181 B1; cited on Form PTO-892 mailed on November 20, 2020; hereafter “Ingram”) in view of UniProt Database Accession Number O13702 (2017, 3 pages; cited on Form PTO-892 mailed on November 20, 2020; hereafter “UniProt”) is withdrawn in view of the applicant’s instant amendment to the claim 1 to recite “a heterologous nucleic acid”. Ingram does not teach or suggest a heterologous nucleic acid that comprises a nucleotide sequence encoding a glycerin dehydrogenase having a mitochondrial transport signal.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subbian et al. (U.S. 2011/0294170 A1; cited on Form PTO-892; hereafter “Subbian”) supra). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection. 
As amended, the claims are drawn to a transgenic yeast having pentose assimilating ability and comprising a heterologous nucleic acid that comprises a nucleotide sequence encoding a glycerin dehydrogenase having a mitochondrial transport signal.
Regarding claims 1, 5, and 6, the reference of Subbian generally discloses a recombinant fungal host cell transformed with a nucleic acid encoding a D-xylose isomerase for fermentation of xylose to a fermentation product (paragraphs [0004] to [0007]) and discloses xylose is a pentose sugar (paragraph [0064]). Subbian discloses the nucleic acid encoding a D-xylose isomerase is integrated into the genome of the fungal host cell (paragraphs [0084] and [0085]) and discloses the fungal host cell includes Schizosaccharomyces pombe (paragraph [0099]). Given a broadest reasonable interpretation, the modified genomic DNA of Subbian (i.e., genomic DNA with an integrated nucleic acid encoding a D-xylose isomerase) is considered to be a “heterologous nucleic acid” since the modified genomic DNA is not naturally present in a S. pombe fungal cell.    
Subbian does not disclose the modified genomic DNA comprises a nucleotide sequence encoding a glycerin dehydrogenase having a mitochondrial transport signal. However, evidentiary reference UniProt is cited in accordance with MPEP 231.01.III to show that S. pombe genomic DNA comprises a nucleotide sequence encoding a glycerol dehydrogenase (alternative name for glycerin dehydrogenase) with subcellular localization in the mitochondrion (see “SUBCELLULAR LOCATION” at p. 1, bottom and S. pombe comprises a nucleotide sequence encoding a glycerin dehydrogenase having a mitochondrial transport signal.
Regarding claim 2, although Subbian does not disclose S. pombe glycerin dehydrogenase is a NAD-dependent glycerin dehydrogenase having activity of converting NAD into NADH, the evidentiary reference UniProt is cited in accordance with MPEP 231.01.III to show that the catalytic activity of S. pombe glycerol dehydrogenase (alternative name for glycerin dehydrogenase) converts NAD to NADH (see “CATALYTIC ACTIVITY” at p. 2, top).  
Regarding claim 3, although Subbian does not disclose the amino acid sequence of S. pombe glycerin dehydrogenase comprises the amino acid sequence of SEQ ID NO: 2, the evidentiary reference UniProt is cited in accordance with MPEP 231.01.III to show that the amino acid sequence of S. pombe glycerin dehydrogenase (p. 3, bottom) comprises the amino acid sequence of SEQ ID NO: 2 (see Appendix A sequence alignment at pp. 20-23 of the Office action mailed on November 20, 2020).  
Regarding claim 7, Subbian discloses the fungal host cell comprises a polynucleotide encoding a xylulokinase (paragraph [0109]).
Regarding claims 8 and 9, Subbian discloses the fungal host cell comprises a polynucleotide encoding an enzyme from the pentose phosphate pathway including transketolase (paragraphs [0113] and [0115]). 
Therefore, Subbian anticipates claims 1-3 and 5-9 as written.

Claim Rejections - 35 USC § 103
s 1, 2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over de Bont et al. (WO 2013/081456 A2; cited on the IDS filed on October 3, 2019; hereafter “de Bont”) in view of Solomon et al. (Met. Eng. Commun. 3:68-75, 2016; cited on Form PTO-892 mailed on November 20, 2020; hereafter “Solomon”).
As amended, the claims are drawn to a transgenic yeast having pentose assimilating ability and comprising a heterologous nucleic acid that comprises a nucleotide sequence encoding a glycerin dehydrogenase having a mitochondrial transport signal.
Regarding claim 1, the reference of de Bont generally discloses a yeast strain engineered to produce ethanol from acetic acid and glycerol and, in addition to acetic acid and glycerol, also consumes hexoses and pentoses for the production of ethanol (p. 1, lines 4-7). Regarding glycerol metabolism, de Bont discloses S. cerevisiae simultaneously overexpressing glycerol dehydrogenase and dihydroxyacetone kinase for improved production of ethanol (paragraph bridging pp. 1 and 2). de Bont discloses the yeast host cell comprises a genetic modification that introduces NAD+-linked glycerol dehydrogenase activity into the cell (p. 16, bottom paragraph) and discloses that preferably the NAD+-linked glycerol dehydrogenase that is heterologous to the host cell (p. 17, lines 6-8). de Bont discloses the NAD+-linked glycerol dehydrogenase includes Escherichia coli NAD+-linked glycerol dehydrogenase encoded by the gldA gene, the expression of which in yeast has already been reported (p. 17, lines 6-15). 
Regarding claim 2, as noted above, de Bont discloses the yeast host cell comprises a genetic modification that introduces NAD+-linked glycerol dehydrogenase + into NADH (p. 17, top).
Regarding claim 4, the E. coli NAD+-linked glycerol dehydrogenase of de Bont has the amino acid sequence of SEQ ID NO: 7, which is the same as SEQ ID NO: 4 of this application (see Appendix B sequence alignment at pp. 24-25 of the Office action mailed on November 20, 2020).
Regarding claims 5 and 6, de Bont discloses the yeast host cell is transformed with a nucleic acid construct encoding a xylose isomerase for the ability to grow on xylose (p. 27, lines 5-18).
Regarding claim 7, de Bont discloses the yeast host cell further comprises overexpression of a xylulose kinase (alternative name for xylulokinase) gene (p. 28, bottom paragraph). 
Regarding claims 8 and 9, de Bont discloses the yeast host cell further comprises a genetic modification that increases the flux of the non-oxidative part of the pentose phosphate pathway by overexpressing ribulose-5-phosphate isomerase, ribulose-5-phosphate 3-epimerase, transketolase, and transaldolase (p. 29, lines 10-32). 
The difference between de Bont and the claimed invention is that de Bont does not teach or suggest a mitochondrial transport signal fused to the E. coli NAD+-linked glycerol dehydrogenase. 
Before the effective filing date, it was well-known in the prior art to target a heterologous enzyme to the mitochondrion for recombinant expression. For example, the reference of Solomon discloses mitochondrial targeting of a heterologous enzyme in Saccharomyces cerevisiae by fusing a mitochondrial leader peptide to the heterologous enzyme (p. 72, column 2, first paragraph). Solomon discloses that mitochondrial targeting of a heterologous enzyme in Saccharomyces cerevisiae has the advantageous effect of increasing specific activity of the heterologous enzyme as compared to the activity of the enzyme expressed in the cytoplasm (p. 68, Abstract; p. 74, Figure 4), specifically noting that “their specific activities were significantly improved with total enzyme activities up to138% greater than those of enzymes expressed in the cytoplasm” (p. 68, Abstract). Solomon hypothesizes that this advantageous effect may be due in-part to the reduced protein degradation pathways within mitochondria relative to the cytoplasm and abundance of chaperonins in the mitochondria may confer additional protein stability that further improves activity (p. 74, column 1, first paragraph). According to Solomon, “our results demonstrate that the choice of protein localization in yeast has significant impact on heterologous activity” (p. 68, Abstract) and “highlights a key parameter to be optimized in recombinant protein expression” (p. 74, column 2, bottom). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of de Bont and Solomon to modify de Bont according to Solomon, i.e., express the E. coli NAD+-linked glycerol dehydrogenase in the mitochondria of the yeast host cell of de Bont. One would have been motivated to and would have had a reasonable expectation of success to do this because de Bont taught that the expression of E. coli NAD+-linked glycerol dehydrogenase in yeast has already been reported (p. 17, lines 6-15) and Solomon taught mitochondrial expression of bacterial enzymes in a yeast, which has the beneficial effects as noted above, and . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over de Bont in view of Solomon as applied to claims 1, 2, and 4-9 above, and further in view of Matsuzawa et al. (Appl. Microbiol. Biotechnol. 87:715-727, 2010; cited on Form PTO-892 mailed on November 20, 2020; hereafter “Matsuzawa”). 
Claim 3 is drawn to the transgenic yeast according to claim 1, wherein the nucleotide sequence encoding the glycerin dehydrogenase encodes the protein (a) or (b): 
(a) a protein comprising the amino acid sequence as shown in SEQ ID NO: 2; or 
(b) a protein comprising an amino acid sequence having 90% or higher sequence identity to the amino acid sequence as shown in SEQ ID NO: 2, having mitochondrial locality, and having activity of generating dihydroxyacetone using glycerin as a substrate.
The relevant teachings of de Bont and Solomon as applied to claims 1, 2, and 4-9 are set forth above. 
The difference between the combination of de Bont and Solomon and the claimed invention is that the combination does not teach or suggest a protein as recited in claim 3. 
+-dependent glycerol dehydrogenase in Schizosaccharomyces pombe (p. 715, Abstract; p. 720, column 1, bottom). The NAD+-dependent glycerol dehydrogenase of S. pombe of Matsuzawa (p. 720, Figure 2A) is the same as SEQ ID NO: 2 of this application (see Appendix A sequence alignment at pp. 20-23 of the Office action mailed on November 20, 2020). According to Matsuzawa, the NAD+-dependent glycerol dehydrogenase of S. pombe is homologous to bacterial glycerol dehydrogenase (p. 715, Abstract; p. 716, column 2, middle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of de Bont, Solomon, and Matsuzawa to further modify de Bont to express the S. pombe NAD+-linked glycerol dehydrogenase in the mitochondria of the yeast host cell of de Bont. One would have been motivated to and would have had a reasonable expectation of success to do this because de Bont taught expression of an NAD+-linked glycerol dehydrogenase in yeast, Matsuzawa taught a yeast NAD+-linked glycerol dehydrogenase, and Solomon taught mitochondrial expression in a yeast has the beneficial effects as noted above. Therefore, the transgenic yeast of claim 3 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: The applicant argues the claimed invention is non-obvious because there is no reasonable expectation of success and the claimed combination of elements yields more than merely predictable results. The applicant cites to paragraphs [0082] and [0083] of the specification, particularly noting that while 
Applicant’s argument is not found persuasive. Regarding the applicant’s assertion of unpredictability, the examiner acknowledges the applicant’s cited disclosure at paragraphs [0082] and [0083] of the specification. However, the claims do not recite the emphasized features disclosed at paragraphs [0082] and [0083] of the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For example, the claims do not recite a limitation that requires the amount of glycerin produced by the claimed transgenic yeast to be lower than a transgenic yeast comprising a cytoplasm-localized glycerin dehydrogenase. Also, while the claims recite “a mitochondrial transport signal”, the mitochondrial transport signal is unlimited and is not required to result in localization of the glycerin dehydrogenase in the mitochondria of the transgenic yeast. Further, the claims do not only in the mitochondria, rather the claims broadly encompass the glycerin dehydrogenase to be present in the cytoplasm and the mitochondria of the claimed transgenic yeast. 
Contrary to the applicant’s characterization of the claimed invention, the independent claim 1 requires only the features of a transgenic yeast having pentose assimilating ability and comprising a heterologous nucleic acid that comprises a nucleotide sequence encoding a glycerin dehydrogenase having a mitochondrial transport signal. According to MPEP 2143.02, while obviousness requires at least some degree of predictability, obviousness does not require absolute predictability. As noted above, the reference of Solomon taught a method for mitochondrial expression of an enzyme in a yeast and following the methodology of Solomon, it is the examiner’s position that one would have had at least some degree of predictability to express E. coli NAD+-linked glycerol dehydrogenase of de Bont or S. pombe NAD+-linked glycerol dehydrogenase of Matsuzawa in the mitochondria of the S. cerevisiae yeast host cell of de Bont. In this case, other than an unsupported allegation, the applicant has provided no evidence or line of reasoning to support unpredictability, and the arguments of counsel cannot take the place of factually supported objective evidence (MPEP 2145).
Regarding the applicant’s assertion that the claimed combination of elements yields more than merely predictable results, as noted above, the claims do not require the amount of glycerin produced by the claimed transgenic yeast to be lower than a transgenic yeast comprising a cytoplasm-localized glycerin dehydrogenase; the claims do not require the glycerin dehydrogenase to be localized in the mitochondria of the transgenic yeast; and the claims do not require glycerin dehydrogenase to be 
Moreover, even if the claims required such features, the claimed invention would not have produced “much more than merely predictable results”. While the applicant asserts that “glycerin is biosynthesized and accumulated in the cytoplasm” (specification at paragraph [0082]), before the effective filing date, the prior art already recognized that S. pombe utilizes a mitochondrial-localized glycerol dehydrogenase (UniProt O13702) – not a cytoplasmic glycerol dehydrogenase – for assimilation of glycerol (Matsuzawa at p. 716). The prior art also recognized that mitochondrial targeting of a heterologous E. coli enzyme in S. cerevisiae had the effect of stabilizing the heterologous enzyme and increasing specific activity of the heterologous enzyme as compared to the activity of the enzyme expressed in the cytoplasm (Solomon). As such, it would not have been unexpected that the S. cerevisiae yeast host cell of de Bont expressing E. coli NAD+-linked glycerol dehydrogenase or S. pombe NAD+-linked glycerol dehydrogenase in the mitochondria would assimilate more glycerol into the production of ethanol as compared to a yeast host cell expressing E. coli NAD+-linked glycerol dehydrogenase or S. pombe NAD+-linked glycerol dehydrogenase in the cytoplasm. 
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.  

Claim Rejections - 35 USC § 101
The rejection of claims 1-3, 5, 8 and 9 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in view of the applicant’s instant amendment to the claim 1 to recite “a heterologous nucleic acid”. 

Conclusion
Status of the claims:
Claims 1-11 are pending in the application.
Claims 10 and 11 are withdrawn from consideration.
Claims 1-9 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656